Title: From Thomas Jefferson to Peter Legaux, 24 March 1801
From: Jefferson, Thomas
To: Legaux, Peter



Sir
Washington Mar. 24.1801.

This is the first moment, since the reciept of your favor of the 4th. inst. that it has been in my power to acknowlege it, and to thank you for the kind offer of a number of vines. by this time I presume the season is too far advanced for their removal, & consequently that I must decline till another year availing myself of your liberality. and even then I would confine it to a few only, & of the eating kind preferably, my  absence from home and other circumstances excluding me from the possibility of becoming a winemaker. I am not able to say why Govt. Monroe has failed to answer your letter. it is probable he found himself unable to say any thing effectual, & in that case men who recieve more letters than they can answer, select of preference those which can be answered with effect.
The Botanico-meteorological observations shall be forwarded to the American Philosophical society. Accept assurances of my respect and high consideration.

Th: Jefferson

